United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TRAVIS AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1605
Issued: February 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) merit decision dated May 26, 2011. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a nine percent permanent impairment to his
right arm.
FACTUAL HISTORY
On March 3, 2009 appellant, then a 56-year-old hazardous cargo inspector/forklift
operator, slipped and fell on his right shoulder while adjusting restraints on an aircraft pallet. He
filed a claim for benefits on March 4, 2009, which OWCP accepted for contusion of right
1

5 U.S.C. § 8101 et seq.

shoulder and upper arm. The claim was subsequently expanded to include right rotator cuff tear
and biceps tear. On December 18, 2009 Dr. Douglas A. Dennis, Board-certified in orthopedic
surgery, performed arthroscopic surgery to ameliorate these conditions.
On March 23, 2011 appellant filed a Form CA-7, claim for a schedule award, based on a
partial loss of use of his right upper extremity.
In a March 27, 2011 report, Dr. Dennis stated that appellant was experiencing subjective
complaints of right shoulder pain and muscle cramps, with loss of range of motion and weakness
in the right upper extremity. Appellant had a residual loss of range of motion in his right
shoulder due to his work-related condition. Dr. Dennis listed the loss in range of motion for the
right shoulder as: limitation of extension, 30 to 45 degrees; limitation of abduction, 140 degrees;
limitation of adduction, 90 degrees and limitation of external rotation, 45 degrees.
In a report dated May 3, 2011, OWCP’s medical adviser found that appellant had a nine
percent right upper extremity impairment pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th edition). He took the range of
motion findings and applied them to the shoulder range of motion grid at Table 15-34, page 475
of the A.M.A., Guides.2 Forty-five degrees of shoulder extension yielded a one percent upper
extremity impairment; 140 degrees of abduction yielded a three percent upper extremity
impairment; 90 degrees of shoulder adduction yielded a three percent upper extremity
impairment; and 45 degrees of external rotation yielded a two percent upper extremity or a total
of nine percent. The medical adviser found that appellant had reached maximum medical
improvement on March 27, 2011, the date that Dr. Dennis determined appellant’s condition was
permanent and stationary.
On May 26, 2011 OWCP granted appellant a schedule award for a nine percent
permanent impairment of the right arm for the period March 27 to October 9, 2011, a total of
28.08 weeks of compensation.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The claimant has the burden of proving
2

A.M.A., Guides 475.

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404. Effective May 1, 2009, OWCP began using the A.M.A., Guides (6th ed. 2009).

5

Id.

2

that the condition for which a schedule award is sought is causally related to his or her
employment.6
ANALYSIS
OWCP accepted the conditions of right shoulder and upper arm contusions and right
rotator cuff and right biceps tears. Dr. Dennis performed surgery on December 18, 2009 to
repair these conditions. In a March 27, 2011 report, he examined appellant and found loss of
range of motion in his right shoulder.
As explained by the A.M.A., Guides at Table 15-5,7 if loss of motion is present, this
impairment may be assessed using range of motion impairment. A range of motion impairment
stands alone and is not combined with diagnosis-based impairment. OWCP’s medical adviser
applied the findings of Dr. Dennis to the shoulder range of motion grid at Table 15-34, page 475
of the A.M.A., Guides. He found that appellant had reached maximum medical improvement on
March 27, 2011. Appellant had a one percent upper extremity impairment for loss of extension,
a three percent impairment due to loss of abduction, a three percent impairment due to loss of
adduction and a two percent impairment due to loss of external rotation. The medical adviser
added these findings to total nine percent right upper extremity impairment under the A.M.A.,
Guides. There is no medical evidence of greater right upper extremity impairment. The medical
adviser relied on the applicable table of the sixth edition of the A.M.A., Guides in his impairment
rating.8 The Board finds that OWCP properly determined that appellant has a nine percent
permanent impairment to his right upper extremity.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing the progression of his employment-related condition resulting in
increased impairment.
CONCLUSION
The Board finds that appellant has nine percent permanent impairment to his right arm.

6

Veronica Williams, 56 ECAB 367, 370 (2005).

7

A.M.A., Guides 405.

8

The Board notes that a description of appellant’s impairment must be obtained from his physician, which must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580, 585 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the May 26, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

